Title: To Thomas Jefferson from Gideon Granger, 2 September 1804
From: Granger, Gideon
To: Jefferson, Thomas


               
                  Dear Sir.
                  Suffield Sept: 2d. 1804.
               
               I had the honor to receive yours of the 7th. Ulto. inclosing Mr. Stewards Letter to the Secretary of State. I feel myself unable to go into a detailed Statemt of the business as I cannot resort to the files and documents of the Genl. Post Office. I have therefore directed the Assistant Postmaster Genl. to State the business at large so that you, Sir, will be enabled to judge whether my conduct merits censure or praise and I content myself with simply stating that I beleive it in truth is not a question respecting the mails, but the new line of Stages which the Gentlemen are very desirous should run through Little York; which arangemt would have been equally pleasing to me had it been practicable.
               I have just returned from a Journey in which I designed to have visited Providence but was obliged to return on account of the feeble state of my wife. This explains the delay of this Answer. I am now on the point of taking my Seat in the Stage for Providence with refference to the object in your Letter. In a few days I trust I shall be able to write to you Satisfactorily on that Subject.
               A few words as to Politics. The Election for members of Congress in New Hampshire is past—The issue unknown. I lately conversed with Nicholas Gilman who is perfectly confident of Our success both in members of Congress and Electors. But I must observe the returns which I have seen appear to me a little alarming. The exertions of the federalists throughout New England are really astonishing.
               Our friends in Massachusetts are in the highest Spirits, for once well united and organized, they move in a solid Phalanx. There are at least some hopes of Success in our electoral Ticket—
               In Connecticut the Republicans are more severely treated than any where else, and on their part strike bolder Strokes. The Inclosed will inform you of the measure by them resorted to with a view to prostrate the faction.
               My former friend Mr: Ellsworth has taken open and active ground. He must abide by the Consequences; a part of which I presume will be unpleasant. He has even descended to be the Instrumt. of party to circulate the Courant under feigned pretences—
               Your Sincere friend
               
                  
                     Gidn Granger
                  
               
            